 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      USI INSURANCE SERVICES NATIONAL,
      INC., formerly known as WELLS FARGO
 9
      INSURANCE SERVICES USA, INC.,                           NO. C17-1394RSL

10
                           Plaintiff,
                                                              ORDER AWARDING FEES AND
11
                    v.                                        COSTS

12
      STANLEY OGDEN, et al.,

13
                           Defendants.

14

15
            This matter comes before the Court on “Defendant ABD Insurance & Financial Services,
16
     Inc.’s Motion [for] Fees and Costs.” Dkt. # 103. Plaintiff does not oppose the motion. Dkt.
17
     # 118. The Court therefore orders plaintiff to pay $15,702.50 in fees an costs to defendant
18

19   pursuant to Fed. R. Civ. P. 37.

20
            Dated this 4th day of December, 2018.
21

22                                             A
                                               Robert S. Lasnik
23                                             United States District Judge

24

25

26

27

28   ORDER AWARDING FEES AND COSTS - 1
